DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-17 and 21-23 are allowed.
Claim 1 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a third cladding on and directly contacting the first cladding, the third cladding covering each of the opposite sidewalls of the light waveguide.”
Claim 12 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…fourth and fifth claddings on and directly contacting the first cladding, the fourth cladding covering each of opposite sidewalls of the first light waveguide and the fifth cladding covering each of opposite sidewalls of the second light waveguide.”
Claim 21 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “...wherein an upper surface of the light waveguide is at the same vertical level as an upper surface of the second cladding, and wherein a lower surface of the light waveguide is at the same vertical level as a lower surface of the second cladding and an upper surface of the first cladding.”
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828